DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher McKeon (Reg. No. 75,612) on July 1, 2022. 2.	The application has been amended as follows:
In claim 74:
Replacing the phrase “generating the amplicon constructs of the double stranded target sequence by a Polymerase Chain Reaction (PCR)” in the generating step with -- generating the amplicon constructs of the target sequence by a Polymerase Chain Reaction (PCR) --
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 74-76, 78-80, 83-85, 87, 90, 91, and 94-97 are allowable in light of applicant’s amendments filed on June 24, 2022 and the examiner’s amendment. The rejections under 35 U.S.C 102 (a) (1) and 103 have been withdrawn in view of applicant’s amendment filed on June 24, 2022 and the examiner’s amendment. The closest prior arts in the record are Chou et al., (US Patent No. 6,207,424 B1, published on March 27, 2001), Li et al., (US 2014/0274774 A1, priority date: March 12, 2013), and Wittwer et al., (US 2014/0370507 A1, priority date: April 20, 2004). These prior arts do not teach a combination of all steps of claims 74 and 84. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method for generating amplicon constructs of a target sequence, a method for preparing a first target-specific primer and a second target-specific primer for use in generating amplicon constructs from a double stranded target sequence, and a method for generating amplicon constructs from an RNA target sequence which comprise all limitations recited in claims 74, 84, and 91.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 1, 2022